Name: Decision of the EEA Joint Committee No 87/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: energy policy;  technology and technical regulations;  European construction;  electronics and electrical engineering
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/41 DECISION OF THE EEA JOINT COMMITTEE No 87/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 33/96 (1); Whereas Annex IV to the Agreement was amended by Decision of the EEA Joint Committee No 49/97 (2); Whereas European Parliament and Council Directive 96/57/EC of 3 September 1996 on energy efficiency requirements for household electric refrigerators, freezers and combinations thereof (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 4 (Council Directive 92/75/EEC) of Chapter IV of Annex II to the Agreement: 5. 396 L 0057: European Parliament and Council Directive 96/57/EC on energy efficiency requirements for household electric refrigerators, freezers and combinations thereof (OJ L 236, 18.9.1996, p. 36). Article 2 The following point shall be inserted after point 12 (European Parliament and Council Directive 94/22/EC) of Annex IV to the Agreement: 13. 396 L 0057: European Parliament and Council Directive 96/57/EC on energy efficiency requirements for household electric refrigerators, freezers and combinations thereof (OJ L 236, 18.9.1996, p. 36) (4) Article 3 The texts of Directive 96/57/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 10 December 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 9 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 237, 19. 9. 1996, p. 25. (2) OJ L 290, 23. 10. 1997, p. 35. (3) OJ L 236, 18. 9. 1996, p. 36.